Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 1 recites “each of the plurality of overlaid portions is made of tungsten” and the plurality of overlaid portions includes films”.  It is not clear if the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Palley et al (US 2008/0119098) in view of Ganor (US 20170241747).
Palley is directed to a method for depositing an encapsulation layer onto a surface of polymeric fibers and ballistic resistant fabrics. More particularly, the atomic 
A ballistic resistant fabric is equated with a protective fabric.  Palley teaches the ALD coated fabric are flexible for making garments [0067].
Palley differs and does not teach the deposited tungsten film materials are discretely and evenly spaced.
Ganor is directed to antiballistic armor comprising a super hard strike face.  Ganor teaches the invention provides for a super hard protective material layer coated or bonded onto a strike face layer of an antiballistic plate acting as the plate substrate [0025].  The super hard protective material can be a tungsten tetraboride [0030] which includes tungsten as claimed.  The coating can be applied by chemical vapor deposition [0046].  The support plate structure can be in plates that have shapes such as hexagons or circles or triangles and application of the shape may be applied for a vest, jacket, helmet, glove or shirt [0073].  The plates may be arranged in an array of small standard tiles [0076].  Ganor teaches the plates are layered on a composite backing such as fabrics bonded to the plates [0079].
The plates are evenly spaced as shown in Fig. 1 and 5.


    PNG
    media_image1.png
    722
    758
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    380
    690
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the tungsten material in discrete plates as Ganor teaches it is a technique known in the art of making ballistic protective clothing.
As to claim 7, Palley teaches the materials are films that are sprayed on by atomic layer deposition.  Ganor also teaches the tungsten materials are applied by chemical vapor deposition with is a form of spraying.
As to claim 9, Palley does not teach the deposited tungsten film materials are discretely and evenly spaced.
Ganor teaches the plates are discrete plate that are evenly spaced as show in Fig. 1 and 5 above.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the tungsten material in discrete plates as Ganor teaches it is a technique known in the art of making ballistic protective clothing.
As to claim 10, Palley teaches the fabric is for garments [0067].

Claims 1, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20050170221) in view of Drotleff (US 5402703).  
Kim is directed to a puncture, pierce and cut resistant fabric comprising a plurality of sheets of plates arranged in a repeating pattern.  A material interconnects the plates.  The fabric is twistable, bendable and flexible.  The plurality of sheets of plates are equated with the claimed overlaid portions.
Kim teaches the base material or the connecting material may be a non-woven or woven fabric [0017].  
Kim teaches "plate" refers to an individual plate-like object. A plate may have any suitable shape. A plate is generally planar, but need not be. In a penetration resistant inventive fabric, the plates are constructed of a penetration resistant substance. The plates may optionally have other characteristics, such as enhanced grip and abrasion resistance. The term plate refers to both guard plates and aperture plates [0067]. 
Kim teaches the thickness of guard plates range from 5-20 mils for polymers and 1-5 mils for metal [0083].  Kim teaches polymer and metal plates.
Kim teaches the plates are spaced apart and as shown in the figure 9 evenly spaced.

    PNG
    media_image3.png
    593
    714
    media_image3.png
    Greyscale



Kim differs and does not teach the metal and polymer plates include tungsten.
Drotleff is directed to a liner system to reduce spall.  Drotleff is directed to a liner of three layers of silastic rubber with tungsten powder.  The three layers have decreasing concentration of tungsten power, causing the density of the successive layer to decrease (ABST).  Drotleff shows the liner system in Fig. 1 and 2 where layer 10 is armor layer, layer 11 is a sheet of rubber and tungsten powder.  Layer 12 comprises soft and low density material with a lower concentration of filler material and reinforced with high strength fabric such as Spectra.TM. or Kevlar.TM (col. 1, lines 25-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the tungsten plates of Drotleff in the structure of Kim motivated to produce a spall resistant protective fabric.
As to claim 7, Kim in view of Drofleff differ and do not teach spraying the films. 
The claims are directed to a product by process limitation.  It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983).  
As to claim 9, Kim teaches the plates have the same shape as shown in Fig. 9 above.
As to claim 10, Kim teaches the protective fabric is used for clothing and garments made from the inventive fabric [0005]-[0006] and [0149].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 20050170221) in view of Drotleff (US 5402703) and in further view of Palley et al (US 2008/0119098).
As to claim 7, Kim in view of Drofleff differ and do not teach spraying the films. 
The claims are directed to a product by process limitation.  It should be noted that even though product-by-process claims are limited by and defined by the process, 
In the alternative, methods of spraying a tungsten film onto a substrate are known in the art as taught by Palley.
Palley is directed to a method for depositing an encapsulation layer onto a surface of polymeric fibers and ballistic resistant fabrics. More particularly, the atomic layer deposition of materials onto non-semiconductive polymeric fibers and fabrics, and to fabrics having a conformal encapsulation layer that has been applied by atomic layer deposition (ABST).  The materials deposited can be tungsten [0035].  The materials deposited are equated with the overlaid portions including films.  Palley refers to the ALD (atomic layer deposition) materials as films [0004] and [0027].
A ballistic resistant fabric is equated with a protective fabric.  Palley teaches the ALD coated fabric are flexible for making garments [0067].
As to claim 7, Palley teaches the materials are films that are sprayed on by atomic layer deposition.
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the tungsten materials in an atomic spray coating motivated to produce a fabric with a tungsten coating for ballistic resistance.

Response to Arguments
Applicant’s amendment and arguments, with respect to the 35 USC 102 rejection over Palley have been fully considered and are persuasive.  The 102 rejection over Palley is withdrawn as Palley does not teach a plurality of overlaid portions discretely and evenly spaced.  
In response to Applicant’s arguments, the drawings and foreign priority has been accepted and noted on the PTO 326.
In response to Applicant’s arguments regarding the information disclosure statement, as noted in the Advisory Action of 4/29/2020, the following was noted: With respect to the information disclosure of 6/11/2018, the application file has 5 foreign references submitted on 6/11/2018. Two are duplicates for WO9603277 and WO2013027114. The foreign reference Japan, 10-503007 and JP2014529719 were not submitted with the application. JP2014-529719 has English language equivalent which is US20140208930 according to online database. It is not clear if there is an English language version submitted for JP 10-503007. JP 10-503007 reference was not found on the available patent databases under this number. The information disclosure sheet is updated to remove the cross out over JP2014529719 because the examiner found the reference online. However, JP 10-503007 was not submitted and it is not clear which document is the English equivalent. Clarification is required.
Applicant’s arguments with respect to Palley are persuasive to overcome the 35 USC 102 rejection, however new grounds of rejection over Palley in view of Ganor is presented for Ganor’s teaching of spraying tungsten coating on plates that are arranged 
Applicant’s arguments and amendments are not persuasive to overcome the 103 rejection over Kim in view of Drotleff.  Applicant argues that Kim is directed to a puncture, pierce and cut resistant fabric that has a plurality of plates which are arranged in a repeating pattern.  Applicant states that Kim discloses that the plates are made of a polymer resin which is printed on to a connecting material that is arranged atop the base layer.  According to Kim the plate material is formed onto and through connecting material such that it need not be printed directly onto the base material.  Applicant argues this is in contrast to the Applicant’s invention which is disclosed to have a melted or softened tungsten material sprayed onto the sheet like body.
In response, Applicants arguments are not commensurate with the scope of the claims.  The claims are not limited to a melted or softened tungsten material sprayed onto the sheet like body.  And in the event the claims were amended to recite the same, the claims would be interpreted as product by process limitations. As noted in the current office action, that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been 
	As the combination of Kim and Drotleff teach a tungsten film applied in a spaced overlaid portions, the prior art teaches the claimed invention and it would have been obvious to combine the feature of Kim’s metal plates with Drotleff tungsten coating for ballistic protection.
	Applicant argues Drotleff and states that Drotleff teaches a liner including successive layers of silastic rubber with tungsten powder.  Each of the layers in formed by pouring a mixture of silastic rubber and tungsten powder into a mold and then pressing the layers.  The layer are then attached to armor with adhesive.  Applicant disagrees with the office actions combination of molded layers of Drotleff and the repeating patterns of printed plates of Kim.
	The office action maintains that while the methods of making the tungsten/metal armor pieces are different, the method of making does not distinguish the patentability of the claimed material and structure from the prior art.  And one of ordinary skill in the art would know that different method of making materials and structure of ballistic armor such as molding, printing and coating are routine in the art and it would have been obvious to combine the features of the prior art.  The references are both related by making plates that are affixed to a garment or fabric for ballistic protection.  
	If the method of making the invention, as disclosed in the specification, provides an unexpected result, evidence of the results could be persuasive to overcome the rejections over Kim and Drotleff.  Additionally, as the method of thermal spraying would presumably eliminate the need for an adhesive to bond the tungsten to the fabric base.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JENNIFER A STEELE/Primary Examiner, Art Unit 1796